Citation Nr: 1410871	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-29 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to accrued benefits for the Veteran's spouse's VA monthly benefits from her VA death pension with aid and attendance.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran, P.D.J., had active military service from April 1953 to April 1955, and died in October 2003.  Upon the Veteran's death, his surviving spouse, L.R.J. received VA death pension benefits with aid and attendance.  The surviving spouse died in August 2009.  The Appellant is the home care service that took care of the surviving spouse prior to her death.  The Appellant filed a timely claim for accrued benefits in March 2010 (within one year of the surviving spouse's death), seeking unpaid and past due payments for the care of the Appellant prior to her death.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 administrative decision of the U.S. Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin, which denied the benefit sought on appeal.  The Appellant filed a Notice of Disagreement (NOD) in June 2010.  The VA Regional Office (RO) in St. Louis, Missouri, issued a Statement of the Case (SOC) in September 2011.  The Appellant then submitted her Substantive Appeal (on VA Form 9) in October 2011.  Thus, the Appellant perfected a timely appeal of this issue.  The RO in St. Louis, Missouri, currently has jurisdiction over the appeal.

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.



REMAND

Although the Board sincerely regrets the additional delay that will result from this remand, it is necessary to ensure there is a complete record upon which to decide this appeal so the Appellant is afforded every possible consideration.

The Veteran died in October 2003.  Upon his death, his surviving spouse, L.R.J. received VA death pension benefits.  In a July 2009 administrative decision, the surviving spouse was granted increased VA death pension benefits based on the spouse's need for aid and attendance.  Specifically, the decision states that the spouse's benefits were increased to $1056.00 per month, retroactively effective March 1, 2009.  The surviving spouse did not appeal the July 2009 decision, and subsequently died in August 2009.  Prior to her death, the Veteran's surviving spouse entered into a January 2009 written contract with the Appellant (Veterans Home Care) to be taken care of by the Appellant in exchange for a sum of $1056.00 per month.  The Appellant asserts that the Veteran's surviving spouse was not paid all of her monthly checks for the increased VA death pension benefits prior to her death, and thus died owing a balance of $3030.00 to the Appellant.  The Appellant argues that she is entitled to the surviving spouse's accrued benefits from her VA death pension benefits since she bore the costs of the surviving spouse's "last sickness."  See 38 U.S.C.A. § 5121(a)(6) (West 2002 & Supp. 2013).  

In this regard, the Board finds that this case needs to be remanded to determine the exact amount of each and every check paid to the Veteran's surviving spouse from March 2009 (when she was granted the increased pension benefit) until August 2009 (the month of her death).  To date, this VA audit has not been conducted, and the Board finds that this action is necessary to ensure a complete record upon which to decide the Appellant's claim.  
Additionally, upon filing this claim in March 2010, the Appellant did not receive proper notice to satisfy the duties prescribed in The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 West 2002 & Supp. 2013))  and in the United States Court of Appeals for Veterans Claims' (Court's) decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, upon remand, she must be provided this additional notice before deciding this claim.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Appellant with a proper VCAA notice letter regarding her claim for accrued benefits, to include notice in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

2.  Determine the exact amount of each and every check paid to the Veteran's surviving spouse, L.R.J., for her VA death pension benefits with aid and attendance, beginning on March 1, 2009.  Obtain photocopies of each check if possible.  

3.  Then, readjudicate the Appellant's claim in light of the additional evidence.  If the claim is not granted to her satisfaction, send the Appellant a Supplemental SOC (SSOC) and give her an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


